appellant's original lender did not agree with anyone to separate
                appellant's note from appellant's deed of trust.    See Edelstein, 128 Nev. at
                    286 P.3d at 258-59. Thus, under either the Restatement rule adopted
                by this court in Edelstein or the traditional rule mentioned in Carpenter v.
                Longan, 83 U.S. 271, 275 (1872), a negotiation of appellant's promissory
                note automatically transferred with it appellant's deed of trust.          See
                Edelstein, 128 Nev. at , 286 P.3d at 257-58 (explaining the similarities
                between the Restatement rule and the traditional rule). Here, respondent
                produced appellant's original promissory note, which contained an
                endorsement (on an allonge) by appellant's original lender to the order of
                ABN AMRO Mortgage Group, and which also contained a blank
                endorsement by ABN AMR() Mortgage Group. Because respondent
                possessed appellant's original, properly negotiated note, it was the note
                holder and was entitled to enforce the note.       See Leyva, 127 Nev. at ,
                255 P.3d at 1280-81 (recognizing that a party in possession of a
                promissory note that has been properly negotiated is the note holder and
                that one way to attain holder status is to possess a note that has been
                endorsed in blank).       And because each negotiation automatically

                transferred appellant's deed of trust, Edelstein, 128 Nev. at       , 286 P.3d

                at 257-58, respondent also established that it held the beneficial interest
                in appellant's deed of trust.' Thus, the district court correctly determined




                      'In this regard, we note that the 2012 deed of trust assignment with
                which appellant takes issue was unnecessary to complete respondent's
                chain of title. We further note that, at the time when respondent acquired
                beneficial interest in appellant's deed of trust in 2007, an interest in real
                property was capable of being validly transferred without the transfer
                being recorded. See Edelstein, 128 Nev. at n.5, 286 P.3d at 254 n.5
                                                                      continued on next page...
SUPREME COURT
         OF
      NEVADA
                                                      2
(0) I Al7A
                 that respondent produced the documents necessary to establish that it was
                 the proper entity to attend the mediation. Edelstein, 128 Nev. at , 286
                 13 .3d at 260 (reviewing a district court's legal conclusions de novo); cf.
                 Washoe Cnty. v. Otto,     128 Nev. , 282 P.3d 719, 727 (2012)
                 (recognizing that this court may affirm the district court if it reached the
                 proper result, albeit on alternative grounds).
                             Appellant next contends that respondent's representative who
                 participated in the mediation via telephone failed to demonstrate that he
                 had authority to modify appellant's loan. Relying on FMR 11(7) (2013),
                 appellant suggests that this representative should have produced a copy of
                 his employment agreement with respondent showing that his job
                 description entailed modifying loans. We disagree, as FMR 11(7) (2013)
                 pertains to situations in which a loan servicer attends a mediation on
                 behalf of the deed of trust beneficiary. 2 Here, the record on appeal
                 demonstrates that appellant was offered a loan modification at the
                 mediation, and the district court did not clearly err in finding that


                 ...continued
                 (recognizing that, before the Legislature's 2011 amendment to NRS
                 106.210, recording a transfer of an interest in real property was optional).

                       2Appellant  contends that such a situation existed here, evidenced by
                 a letter he received from Freddie Mac stating that Freddie Mac owns his
                 mortgage and that respondent is the servicer. While this letter may
                 suggest as much, respondent nevertheless appeared at the mediation with
                 the documents needed to establish that it was the note holder and deed of
                 trust beneficiary. See Edelstein, 128 Nev. at , 286 P.3d at 255 ("[T]o
                 have standing to foreclose, the current beneficiary of the deed of trust and
                 the current holder of the promissory note must be the same."). As this is
                 what the FMP requires, id., the district court was within its discretion to
                 deny appellant's petition for judicial review and to order the issuance of an
                 FMP certificate.


SUPREME COURT
      OF
    NEVADA
                                                        3
(0) 1947A 4V(9
                  respondent's representative had authority to modify appellant's loan.
                  Edelstein, 128 Nev. at , 286 P.3d at 260 (indicating that, absent clear
                  error, a district court's factual determinations will not be disturbed).
                               Appellant lastly contends that the district court cited to an
                  outdated version of the FMP rules in its order. While we agree with this
                  broader contention, we are unable to discern a specific argument that
                  appellant made in his petition for judicial review that might have had a
                  different outcome if the district court had applied the 2013 FMP rules.
                  Although appellant suggests that respondent's document certifications
                  would have been deficient under FMR 11(8) (2013), appellant did not raise
                  this argument in his petition for judicial review.     Old Aztec Mine, Inc. v.

                  Brown, 97 Nev. 49, 52, 623 P.2d 981, 983 (1981). In any event, having
                  independently reviewed these certifications, we conclude that they comply
                  with FMR 11(8) (2013). Accordingly, we
                               ORDER the judgment of the district court AFFIRMED. 3




                                                                   /at,    xe_oz,
                                                                Hardesty


                                                                               ca-.?
                                                                Douglas


                                                                                               J.




                           light of this disposition, we vacate the temporary stay imposed
                        3 In
                  by our January 24, 2014, order.


SUPREME COURT
        OF
     NEVADA
                                                         4
(0) 1947A    OD
                   cc:   Hon. Lidia Stiglich, District Judge
                         Robert C. Townsend, Jr.
                         RCO Legal, P.S.
                         Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                         5
(0) 1947A    e),